Citation Nr: 0825245	
Decision Date: 07/29/08    Archive Date: 08/04/08

DOCKET NO.  05-37 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for depression, as 
secondary to diabetes mellitus type II.

2.  Entitlement to service connection for glaucoma, as 
secondary to diabetes mellitus type II.

3.  Entitlement to service connection for peripheral 
neuropathy, as secondary to diabetes mellitus type II.

4.  Entitlement to service connection for erectile 
dysfunction, as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to March 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi. 

The issue of service connection for erectile dysfunction as 
secondary to diabetes mellitus is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Depression was not manifest in service and is unrelated 
to service.  

2.  Depression was not caused or aggravated by 
service-connected diabetes mellitus type II.

3.  Glaucoma was not manifest in service and is unrelated to 
service.  

4.  Glaucoma was not caused or aggravated by 
service-connected diabetes mellitus type II.

5.  The veteran does not have a current diagnosis of 
peripheral neuropathy.


CONCLUSIONS OF LAW

1.  The criteria for service connection for depression are 
not met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.310 (2006, 2007).

2.  The criteria for service connection for glaucoma are not 
met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.310 (2006, 2007).

3.  The criteria for service connection for peripheral 
neuropathy are not met.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2006, 2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  For claims pending before VA on or 
after May 30, 2008, 38 C.F.R. § 3.159 was recently amended to 
eliminate a requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  See 73 FR 23353 (Apr. 30, 2008).  

Here, the duty to notify was satisfied through January 2004 
and April 2005 letters to the veteran that addressed all 
three notice elements.  The January 2004 notice letter was 
sent prior to the initial AOJ decision in this matter, but 
omitted the information on what the evidence must show to 
establish secondary service connection.  This was provided in 
the April 2005 letter.  The letters informed the veteran of 
the evidence required to substantiate the claims and of his 
and VA's respective duties for obtaining evidence.

The veteran did not receive all necessary notice prior to the 
initial adjudication.  However, the lack of such a pre-
decision notice is not prejudicial.  Adequate notice was 
provided prior to the last RO adjudication in the September 
2005 statement of the case.  Prickett v. Nicholson, 20 Vet. 
App. 370, 377-78 (2006) (VA cured a failure to afford 
statutory notice to claimant prior to initial rating decision 
by issuing notification letter after decision and 
readjudicating claim and notifying claimant of such 
readjudication in the statement of the case).

The veteran was notified of effective dates for ratings and 
degrees of disability in July 2006.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Any deficiency in the 
timing of this notice is harmless, as service connection has 
been denied thus rendering moot any issues with respect to 
implementing an award. 

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, VA obtained service medical records, 
VA medical records, and private medical records, and VA 
examined the veteran in February and March 2004.  VA has 
satisfied its assistance duties.


Pertinent criteria

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  In order to prevail on the issue of service 
connection, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be granted, on a secondary basis, for 
a disability which is proximately due to, or the result of an 
established service-connected disorder.  38 C.F.R. § 3.310 
(2007).  Similarly, any increase in severity of a non-service 
connected disease or injury that is proximately due to or the 
result of a service connected disease or injury, and not due 
to the natural progress of the nonservice connected disease, 
will be service connected.  Allen v. Brown, 7 Vet. App. 439 
(1995).  In the latter instance, the non-service connected 
disease or injury is said to have been aggravated by the 
service-connected disease or injury.  38 C.F.R. § 3.310.  In 
cases of aggravation of a veteran's nonservice-connected 
disability by a service-connected disability, such veteran 
shall be compensated for the degree of disability over and 
above the degree of disability existing prior to the 
aggravation. 38 C.F.R. § 3.322 (2007).  Additionally, 38 
C.F.R. § 3.310, the regulation which governs claims for 
secondary service connection, has been amended recently.  One 
of the intended effects of this amendment is to conform VA 
regulations to the Allen decision, supra.  71 Fed. Reg. 
52,744 (Sept. 7, 2006) (codified at 38 C.F.R. § 3.310(b)).  
However, the regulatory comments also make it clear that, 
ultimately, it is the veteran's responsibility to support his 
or her claim by providing evidence of the baseline level of 
severity, and that it is not enough merely that an examiner 
concludes that there is "aggravation."  See 71 Fed. Reg. 
52,745 (Sept. 7, 2006).  The authority for this was 
38 U.S.C.A. § 501 (West 2002).

In short, new 38 C.F.R. § 3.310(b) places substantive 
evidentiary restrictions on a veteran before aggravation may 
be conceded.  Since the veteran's claim was filed prior to 
the October 10, 2006 effective date of new 38 C.F.R. § 3.310, 
it is applicable.  However, the old law, i.e., the Allen 
decision itself, is also applicable, and is more favorable, 
so it will be applied.  See generally, Kuzma v. Principi, 
341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.  


Depression

The veteran claims service connection for depression, 
secondary to diabetes mellitus.  Service medical records 
through January 1980 are negative for depression and the 
veteran was psychiatrically normal on VA examination in 
December 1991.  

A VA psychiatric examination for post-traumatic stress 
disorder in July 1992 resulted in no psychiatric diagnosis.  
On VA psychiatric examination  in February 2004, the 
impression was marijuana use.  The examiner indicated that it 
did not appear that the veteran met the diagnostic criteria 
for a mood disorder and that he did not appear to have social 
or occupational impairment due to any psychiatric diagnosis.  
There were assessments of depression on VA evaluations in 
August 2004, March 2005, and August 2005.

While there is evidence that the veteran currently has 
depression, he does not contend and the evidence does not 
show that it was manifest in service or is related to 
service.  Moreover, no competent medical evidence indicates 
that it was caused or aggravated by the veteran's 
service-connected diabetes mellitus.  There is no suggestion 
in any of the medical records that it is related to diabetes 
mellitus.  While the veteran feels that his depression is 
related to diabetes mellitus, since he is a layperson, his 
opinion regarding medical matters such as this is not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); Grottveit v. Derwinski, 5 Vet. App. 91, 93 (1993).  A 
VA medical opinion is not required on this matter, as there 
is no competent evidence indicating that depression may be 
associated with the veteran's service-connected diabetes 
mellitus.  See 38 C.F.R. § 3.159(c)(4).  In light of the 
above, service connection for depression is not warranted.  


Glaucoma

The veteran claims service connection for glaucoma, secondary 
to diabetes mellitus.  Service medical records through 
January 1980 are negative for glaucoma.  

Dr. Graham reported in June 2002 that the veteran was a 
glaucoma suspect in August 1997 and that he was diagnosed 
with glaucoma in April 2000.  He had not seen the veteran 
since an August 2001 examination.

On VA examination in September 2002, the veteran reported 
being diagnosed with glaucoma three years beforehand and 
taking medication for it for the past three years until he 
ran out of eye drops 6-8 months ago.  Intraocular pressures 
on examination were 18 in the right eye and 17 in the left.  
Goldman visual fields were full.  The diagnosis was history 
of open angle glaucoma.  

On VA eye examination in March 2004, the veteran reported 
having been diagnosed with glaucoma privately in the past, 
and last being on medication for it in 2001.  The veteran's 
intraocular pressures were 19 mmHg for the right eye and 18 
mmHg for the left eye.  The visuals fields of both eyes were 
essentially full.  The diagnosis was history of open angle 
glaucoma of each eye.  The examiner noted that the diagnosis 
of glaucoma predated the diagnosis of diabetes mellitus.  He 
indicated that glaucoma is multifactorial in etiology and 
risk factors included African American race and increased 
intraocular pressure.  The examiner indicated that there was 
no direct relationship between diabetes mellitus and his 
history of glaucoma after review of prior notes and 
examination findings.  

While there is evidence that the veteran currently has 
glaucoma, he does not contend and the evidence does not show 
that it was manifest in service or is related to service.  
The VA examiner in 2004 indicated that the veteran's diabetes 
mellitus and glaucoma were not related.  There is no 
competent medical evidence indicating that diabetes mellitus 
caused or aggravated glaucoma.  While the veteran feels that 
his glaucoma is related to diabetes mellitus, since he is a 
layperson, his opinion regarding medical matters such as this 
is not competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992); Grottveit v. Derwinski, 5 Vet. App. 91, 93 
(1993).  In light of the above, service connection for 
glaucoma is not warranted.  


Peripheral neuropathy

The veteran claims service connection for peripheral 
neuropathy, secondary to diabetes mellitus.  Service medical 
records are negative for peripheral neuropathy.

On VA examination in September 2002, the veteran had a 
history of bilateral carpal tunnel syndrome and reported a 
tingling sensation of his hands.  After examination, the 
impression was carpal tunnel syndrome, but there was no 
evidence of carpal tunnel syndrome based on electromyogram 
and nerve conduction velocity testing.  

On VA examination in February 2004, the veteran complained of 
numbness and pins and needles sensation in both hands ever 
since the early 1990s.  He had had a diagnosis and surgery 
for bilateral carpal tunnel syndrome in the past.  He denied 
any numbness, pins and needles sensation, or burning in his 
lower extremities.  Examination revealed no muscle atrophy, 
5/5 strength, and reflexes 2+ in the upper and lower 
extremities, with plantars downgoing and Romberg negative.  
Coordination was normal for finger to nose and heel to toe.  
Gait was normal, he was able to do tandem gait without 
difficulty, Tinel's and Phalen's were negative, and 
monofilament was intact in the upper and lower extremities.  
The diagnosis was bilateral carpal tunnel syndrome diagnosed 
in the early 1990s, status post surgery.  The examiner stated 
that there was no clinical evidence of peripheral neuropathy.

The Board concludes that service connection is not warranted 
for peripheral neuropathy.  There is no competent medical 
evidence of record indicating that the veteran has peripheral 
neuropathy.  In the absence of a currently diagnosed 
disability, service connection can not be established.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141, 143-144 (1992).  

For each of the claims, the preponderance of the evidence is 
against the claim and there is no doubt to be resolved.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1991).


ORDER

Service connection for depression is denied.

Service connection for glaucoma is denied.

Service connection for peripheral neuropathy is denied.


REMAND

The veteran claims service connection for erectile 
dysfunction, as secondary to diabetes mellitus.  A VA 
examiner in February 2004 diagnosed the veteran as having 
erectile dysfunction and indicated that diabetes was a risk 
factor that could contribute to erectile dysfunction.  An 
opinion is needed as to whether it is at least as likely as 
not (a probability of at least 50 percent) that the veteran's 
service-connected diabetes mellitus caused or aggravated his 
erectile dysfunction.  38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination for evaluation of erectile 
dysfunction.  Provide the examiner with 
the claims file.  All necessary special 
studies or tests are to be 
accomplished.  The examiner is to 
review the claims folder.  

The examiner must express an opinion as 
to whether it is at least as likely as 
not (50 percent probability or greater) 
that the veteran's current erectile 
dysfunction was either (a) caused by, 
or (b) aggravated by his service-
connected diabetes mellitus.  

The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.

2.  Thereafter, again consider the 
veteran's pending claim in light of all 
additional evidence added to the record 
since the September 2005 statement of the 
case.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


